FILED
                            NOT FOR PUBLICATION                            AUG 15 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MATTHEW MARK MOORE,                              No. 12-35668

               Plaintiff - Appellant,            D.C. No. 2:09-cv-00002-SLG

  v.
                                                 MEMORANDUM*
JOE SCHMIDT,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Alaska
                    Sharon L. Gleason, District Judge, Presiding

                            Submitted August 13, 2013**
                                Anchorage, Alaska

Before:        KOZINSKI, Chief Judge, BERZON and IKUTA, Circuit Judges.


       1. The Alaska Court of Appeals concluded that Moore was not

constructively denied counsel. This was not “contrary to, or [] an unreasonable

application of, clearly established Federal law, as determined by the Supreme

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                                page 2
Court of the United States.” 28 U.S.C. § 2254(d)(1). Failure to subject a

prosecutor’s case to adversarial testing will only constitute constructive denial of

counsel when “‘counsel entirely fails to subject the prosecution’s case to

meaningful adversarial testing.’” Bell v. Cone, 535 U.S. 685, 697 (2002) (quoting

United States v. Cronic, 466 U.S. 648, 659 (1984)). Moore’s lawyer presented his

desired intoxication defense at trial. Additionally, the Supreme Court has never

found that a criminal defendant has a right to a meaningful relationship with his

attorney. Morris v. Slappy, 461 U.S. 1, 13–14 (1983). In any event, the

proposition that a serious breakdown in the attorney-client relationship may rise to

a constructive denial of counsel is not “clearly established” by Supreme Court

precedent.


      2. Moore cites no Supreme Court case to support his claim that the trial

court’s inquiry into his motion to substitute counsel was inadequate. As such, he

failed to satisfy AEDPA’s threshold for reviewing a state court adjudication on the

merits. See 28 U.S.C. § 2254(d).


AFFIRMED.